Order and judgment (one paper), Supreme Court, New York County (Carol Huff, J.), entered June 21, 1996, which, in a turnover proceeding, granted petitioner judgment creditor’s motion to confirm the report of the Special Referee, adjudged respondent garnishee in civil contempt, fined respondent $57,478.16, together with plaintiff’s costs and disbursements, including attorneys’ fees, and permitted respondent to purge its contempt by paying such fine and fees, unanimously affirmed, with costs.
The record supports the Special Referee’s rejection of most of the offsets claimed by respondent and finding that respondent owes the judgment debtor $57,478.16. The documentary evidence, and indeed respondent’s own concession that its seven prior accountings were inaccurate, constitute a clear showing of respondent’s disobedience of the court’s prior orders to provide proper accountings, prejudicing petitioner and warranting a finding of contempt. The court properly refused to permit respondent to introduce "additional offsets” that had not been included in any of the seven prior accountings after the hearing had already begun. The $57,478.16 found owing, plus petitioner’s costs and expenses, including attorneys’ fees, *132is an "actual loss or injury” sustained by petitioner for which respondent was properly fined (Judiciary Law § 773; Gordon v Janover, 121 AD2d 599). We have considered respondent’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Tom and Andrias, JJ.